Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 1 of 9



                             United States District Court
                                       for the
                             Southern District of Florida
   Valentina Oulia, Plaintiff,             )
                                           )
   v.                                      )
                                             Civil Action No. 18-25110-Civ-Scola
                                           )
   Florida Department of                   )
   Transportation, Defendant.              )
              Order on Defendant’s Motion for Summary Judgment
        This matter is before the Court on the Defendant’s motion for summary
  judgment. (Mot., ECF No. 128.) The Plaintiff timely responded (ECF No. 132) and
  the Defendant replied. (ECF No. 136.) Upon review of the record, the relevant
  caselaw, and the parties’ submissions, the Court grants the Defendant’s motion.
  (ECF No. 128.)
  1.    Background

         Plaintiff Valentina Oulia was employed by Defendant Florida Department
  of Transportation for three-and-a-half months and she alleges that the
  Defendant violated the Equal Pay Act (“EPA”), 29 U.S.C. § 206(d) by
  discriminating and retaliating against her. (Second Am. Compl., ECF No. 53;
  Oulia Aff., ECF No. 131-2 at ¶ 5.) The Plaintiff worked for the Defendant from
  June 15, 2018 until October 1, 2018. (Oulia Aff., ECF No. 131-2 at ¶ 5.) The
  Defendant’s reasoning for firing the Plaintiff is that her work performance was
  poor. On June 25, 2018, Ms. Martinez, the Plaintiff’s supervisor, followed up with
  the Plaintiff on the status of eight contracts that were not timely reviewed. (Def.’s
  Stmt., ECF No. 127 at ¶ 26.a.) On July 12, 2018, the Plaintiff “made another
  mistake regarding leave payouts,” “which led to Ms. Oulia to ‘ask for forgiveness
  and resubmittal of [a] corrected Leave payout report.” (Pltf.’s Stmt., ECF No. 131
  at 6.) On July 16, 2018, Ms. Martinez e-mailed the following message to the
  Plaintiff: “Please note that for the last two weeks you have not provided me with
  the requested Friday weekly recap.” (Martinez Aff. at Ex. Q, ECF No. 127-5 at
  66.) The Plaintiff was terminated from her employment on October 1, 2018.
  (Oulia Aff., ECF No. 131-2 at ¶ 5.)
         The Plaintiff claims that the real reason for her termination is her
  September 7, 2018 inquiry as to why a male was authorized to work overtime
  while she was not. On August 6, 2018, the Plaintiff emailed Ms. Martinez a
  request to work overtime. (Oulia Aff., ECF No. 131-2 at ¶ 30; Martinez Aff., ECF
  No. 127-5 at ¶ 20.) That request was denied. (Id.) In September of 2018, the
Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 2 of 9



  Plaintiff found out that a male employee, Mr. Huang, was receiving compensation
  for overtime while the Plaintiff’s requests for overtime were denied. (Oulia Aff.,
  ECF No. 131-2 at ¶ 19.) On September 7, 2018, the Plaintiff “specifically asked
  [her] manager, Ms. Gray, as to why Simon [Huang] was compensated for his
  overtime, but” the Plaintiff was not. (Second Am. Compl., ECF No. 53 at ¶ 19;
  Oulia Aff., ECF No. 131-2 at ¶ 20.) The Plaintiff did not inform the Court as to
  what answer she received. However, the answer was that Mr. Huang worked “on
  a time sensitive annual purchase card audit.” (Huang Aff., ECF No. 127-4 at ¶
  8.) Mr. Huang stated that he was “not sure if [he and his coworkers] would be
  able to complete the work timely unless [they] were able to work a small amount
  of overtime.” (Huang Aff., ECF No. 127-4 at ¶ 9.) Thus, Mr. Huang and his
  coworkers requested and were approved to work overtime consistent with
  Department policy. (Id. at ¶¶ 10-11.) Three other coworkers were approved for
  overtime during the same time period as Mr. Huang, two of whom were female
  and one was male. (Def.’s Stmt., ECF No. 127 at ¶ 17.) Indeed, one of the female
  employees earned more overtime pay than Mr. Huang. (Id. at ¶ 18.) The Plaintiff
  was not eligible to work on this time-sensitive project because she “had not yet
  been trained regarding purchasing cards, and was having difficulties mastering
  the tasks that she was then assigned to.” (Martinez Aff., ECF No. 127-5 at ¶ 17.)
         The Plaintiff alleged that on September 10, 2018, “Ms. Gray promptly
  reported the question of unpaid overtime to the supervisor, Ms. Martinez.” (ECF
  No. 53 at ¶ 20) (emphasis added). When the Plaintiff was asked during her
  deposition, “Do you know if Ms. Gray spoke to [Ms. Martinez] at any point in time
  during that week [of September 7, 2018] about unpaid overtime,” the Plaintiff
  did not provide a factual basis for that allegation and responded, “I don’t
  remember.” (Oulia Dep. 185:12-14, ECF No. 127-2 at 13.) When Ms. Martinez
  was asked during her deposition, “Do you recall speaking to Ms. Gray about [the
  Plaintiff]’s request as to overtime,” Ms. Martinez responded, “That conversation
  never happened between me and Ms. Gray.” (Martinez Dep. 44:3-6; ECF No. 127-
  11 at 3.) Ms. Martinez stated that until the onset of this litigation, she “was never
  made aware” that the Plaintiff asked Ms. Gray why Mr. Huang was entitled to
  overtime while the Plaintiff was not. (Id. at 44:7-11.) With respect to the Plaintiff’s
  retaliation claim, the parties do not dispute that Ms. Martinez was the “decision-
  maker.” (Pltf.’s Stmt., ECF No. 132 at 15.)
         Mr. Huang is the Plaintiff’s chosen “comparator” for purposes of her
  discrimination claim. As discussed below, their two positions are materially
  similar as analyzed under Eleventh Circuit law. The Plaintiff’s discrimination
  claim is based on the premise that she was not paid overtime while Mr. Huang,
  her comparator, was paid overtime. The parties dispute whether the Plaintiff
  actually worked overtime, as opposed to merely requesting permission to work
Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 3 of 9



  overtime. Ms. Martinez did see the Plaintiff “on a couple occasions at work prior
  to her regular start time,” but “the Plaintiff was not working at her desk during
  those times.” Rather, the Plaintiff “was eating breakfast and putting on makeup,
  which . . . was not uncommon.” Ms. Martinez also stated that she “would have
  assumed that the Plaintiff was making up for missed time during another part
  of the week,” which would be inconsistent with formal policy but consistent with
  an “informal” flexibility in the office. (Martinez Aff., ECF No. 127-5 at ¶ 23.) The
  Plaintiff does not dispute that she “never reported working overtime on her
  timesheets that were submitted by the Plaintiff to Ms. Martinez for her approval.”
  (Def.’s Stmt., ECF No. 127 at ¶ 34; Pltf.’s Stmt., ECF No. 131 at ¶ 34.)
  2.    Summary Judgment Standard

         Summary judgment is proper if following discovery, the pleadings,
  depositions, answers to interrogatories, affidavits and admissions on file show
  that there is no genuine issue as to any material fact and that the moving party
  is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
  322 (1986); Fed. R. Civ. P. 56. “An issue of fact is ‘material’ if, under the
  applicable substantive law, it might affect the outcome of the case.” Hickson
  Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir. 2004). “An issue of
  fact is ‘genuine’ if the record taken as a whole could lead a rational trier of fact
  to find for the nonmoving party.” Id. at 1260. All the evidence and factual
  inferences reasonably drawn from the evidence must be viewed in the light most
  favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157
  (1970); Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1280 (11th Cir. 2004).
  3.    Analysis

        A. Count I: Discrimination

        The Equal Pay Act prohibits an employer from discriminating “between
  employees on the basis of sex by paying employees of one sex at a lower rate
  than that at which he pays employees of the opposite sex ‘for equal work on jobs
  the performance of which requires equal skill, effort and responsibility, and
  which are performed under similar working conditions....’” Mitchell v. Jefferson
  Cnty. Bd. of Educ., 936 F.2d 539, 546-47 (11th Cir.1991) (quoting 29 U.S.C. §
  206(d)(1)).

        A prima facie case of an EPA violation is shown if an employer pays
        different wages to employees of opposite sexes for equal work on jobs
        requiring equal skill, effort, and responsibility, and which are
        performed under similar working conditions. Once a prima facie case
Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 4 of 9



        is demonstrated, to avoid liability the employer must prove by a
        preponderance of the evidence that the differential is justified by one
        of four exceptions set forth in the EPA. Those exceptions are: (i) a
        seniority system; (ii) a merit system; (iii) a system which measures
        earnings by quantity or quality of production; or (iv) a differential
        based on any other factor other than sex. The employer bears the
        burden of proof for these affirmative defenses. The burden is a heavy
        one because the defendants must show that the factor of sex
        provided no basis for the wage differential. If the defendant fails to
        meet this burden, the court must enter judgment for the plaintiff.
        When the defendant overcomes the burden, the plaintiff must rebut
        the explanation by showing with affirmative evidence that it is
        pretextual or offered as a post-event justification for a gender-based
        differential. If plaintiff is able to create the inference of pretext, there
        is an issue which should be reserved for trial.

  Irby v. Bittick, 44 F.3d 949, 954 (11th Cir.1995) (internal citations and quotation
  marks omitted).
              1) The Plaintiff Has Failed to Make a Prima Facie Case.

         As an initial matter, the Court finds that the Plaintiff has failed to meet
  her burden of showing that there was a wage disparity. It is undisputed that the
  Plaintiff’s wages exceeded the wages of her comparator. (ECF No. 127 at ¶ 3.b.)
  Additionally, after drawing all inferences in favor of the nonmovant, the Plaintiff
  has not established that she did in fact work overtime. In support of her
  contention that “[i]t is undisputed that Defendant did not pay Plaintiff for her
  job, [i.e.,] overtime that she worked,” the Plaintiff cites only to the second
  amended complaint and the Defendant’s answer denying that the Plaintiff
  “worked in excess of 40 hours per work week, or reported more than 40 hours of
  work in any work week on her timecard.” (Pltf.’s Stmt., ECF No. 132 at 12 (citing
  Second Am. Compl., ECF No. 53; Def.’s Answer, ECF No. 81 at ¶ 22.) It is
  axiomatic that at the summary judgment stage “plaintiffs can no longer rest on
  their allegations,” much less a defendant’s denial of the proposition asserted.
  Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806
  (11th Cir. 1993). Indeed, the Plaintiff affirmatively self-reported that she never
  worked more than 40 hours (i.e., overtime) in any given workweek. (ECF No. 127
  at ¶ 34.) Although Ms. Martinez stated that she saw the Plaintiff “on a couple
  occasions at work prior to her regular start time,” Ms. Martinez explained that
  “the Plaintiff was not working at her desk during those times.” (ECF No. 127-5
  at ¶ 23.) Rather, when Ms. Martinez saw the Plaintiff at those times, the Plaintiff
Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 5 of 9



  “was eating breakfast and putting on makeup, which . . . was not uncommon”
  among Department employees. (Id.) The Plaintiff has established that she was,
  at times, physically present on workplace grounds outside of normal work hours.
  However, without having established that she in fact worked overtime, the
  Plaintiff’s discrimination claim rests only on a denied request for permission to
  work overtime. (ECF No. 131-2 at ¶ 30.) The Plaintiff has cited no authority for
  the proposition that the denial of a request to work overtime, without more, is
  cognizable under the Equal Pay Act. Even if such a claim were cognizable, the
  Plaintiff has failed to rebut the Defendant’s proffered reasons for the denial, as
  discussed further below.
         The second step in the analysis is to determine whether the comparator,
  Mr. Huang, and the Plaintiff held “jobs which require equal skill, effort, and
  responsibility, and which are performed under similar working conditions.”
  Steger v. Gen. Elec. Co., 318 F.3d 1066, 1069 (11th Cir. 2003). “The prima facie
  case . . . focuses solely on the primary duties of each job, not duties that are
  incidental or insubstantial, and, although formal job titles or descriptions may
  be considered, the controlling factor in the court's assessment of whether two
  jobs are substantially equal must be actual job content.” Arrington v. Cobb
  County, 139 F.3d 865, 876 (11th Cir.1998) (citation and quotations omitted).
  While the parties quibble with certain elements of Mr. Huang’s and the Plaintiff’s
  respective job descriptions, the Court is persuaded that Mr. Huang is an
  appropriate comparator. They both worked in the financial services division,
  audited contracts and purchase cards, worked on invoicing, reported to
  managers who each had the same superior, Ms. Martinez, and earned
  approximately the same wages (although the Plaintiff’s wages exceeded Mr.
  Huang’s). (ECF No. 127 at ¶ 12.a-d.; Martinez Aff., ECF No. 127-5 at ¶ 17; Oulia
  Aff., ECF No. 131-2 at ¶ 8.) Additionally, the Plaintiff cites to an email sent
  approximately five months before the Plaintiff was hired in which the author
  wrote that “the duties of both positions will be identical.” (ECF No. 131-3 at 8.)
  The Court agrees with the Defendant’s position that this email message is not
  properly before the Court because it was not “authenticated by and attached to
  an affidavit” and, therefore, the Court is “not required to consider [it] in
  opposition to [the Defendant]’s motion for summary judgment.” Saunders v.
  Emory Healthcare, Inc., 360 F. App’x 110, 113 (11th Cir. 2010). Irrespective of
  the existence of this email, which the Court has considered in conjunction with
  the remaining evidence, the Court would reach the same result. Mr. Huang is an
  appropriate comparator.
Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 6 of 9



               2) The Plaintiff Failed to Rebut the Defendant’s Showing That
                  It Had a Valid Basis for the Wage Differential.

         Even if the Plaintiff made a prima facie showing of an EPA violation, which
  the Court finds she did not do, the Defendant has shown that the purported
  discrimination was due to a factor not related to sex. Specifically, the Defendant
  established that Mr. Huang was authorized to work overtime because he (a) was
  working on a time-sensitive audit and (b) sought written pre-authorization
  pursuant to the Department’s overtime policy before working overtime. (Def.’s
  Reply, ECF No. 136 at 8.) By contrast, the Plaintiff sought overtime approval to
  complete her training, which was protracted after she failed to pass many initial,
  open-book training exams. (See ECF No. 127-5 at ¶ 13.l. (“The Plaintiff failed
  several trainings, which only required the Plaintiff to pass an open book exam.
  This was the first time that I encountered any employees not passing these
  routine training modules.”); id. at ¶ 20.) Thus, the denial of the Plaintiff’s August
  6, 2018 overtime request and the approval of Mr. Huang’s overtime request are
  both attributable to legitimate reasons not based on sex.
         Having put forth a valid defense to the purported discrimination, the
  burden shifted back to the Plaintiff who was required, but failed, to come forward
  “with affirmative evidence indicating that the proffered reason for the disparity
  is actually a pretext for sex discrimination.” Murray v. World Sav. Bank, 215 F.
  Supp. 2d 1316, 1320 (S.D. Fla. 2002) (Dimitrouleas, J.) (quoting Schwartz v.
  Florida Bd. of Regents, 954 F.2d 620, 623 (11th Cir.1991)). The Plaintiff’s failure
  in this regard was abject. She has not challenged the time-sensitive nature of
  Mr. Huang’s assignment, much less come forward with affirmative evidence that
  Ms. Martinez denied the Plaintiff’s overtime request as a result of sex
  discrimination. Upon a review of the entire record, the Court concludes that the
  Defendant has proven that the explanations for the differences between Mr.
  Huang’s payments and the Plaintiff’s income are valid and not pretextual.
        B. Count II: Retaliation

         “The anti-retaliation provision of the Equal Pay Act, as incorporated
  into the FLSA, makes it unlawful for an employer to discharge or otherwise
  retaliate against an employee for filing a complaint or instituting
  proceedings related to the FLSA.” Hornsby-Culpepper v. Ware, 906 F.3d
  1302, 1314 (11th Cir. 2018) (citing 29 U.S.C. § 215(a)(3)). “To establish a
  prima facie case of retaliation, a plaintiff may show that (1) she engaged in
  activity protected under the act; (2) she subsequently suffered adverse
  action by the employer; and (3) a causal connection existed between the
Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 7 of 9



  employee’s activity and the adverse action.” 906 F.3d at 1314 (internal
  quotations and citation omitted).
              1) The Plaintiff Engaged in Protected Activity and
                 Suffered Adverse Action.

         The parties do not dispute that the Plaintiff engaged in activity
  protected under the EPA. The Plaintiff’s protected activity took place on
  September 7, 2018, when “she asked her manager, Ms. Gray, why Mr.
  Huang was paid overtime, but she, Ms. Oulia, was not paid overtime.” (ECF
  No. 53 at ¶ 19; see also Oulia Aff., ECF No. 131-2 at ¶¶ 19-20.) The parties
  do not dispute that the Plaintiff later suffered from an adverse action taken
  by her employer. On October 1, 2018, approximately three weeks after
  asking why Mr. Huang was paid overtime while she was not, the Plaintiff
  was terminated from her job at the Department. (ECF No. 131-2 at ¶ 5.)
  Without explanation, the Plaintiff also argues, for the first time in response
  to the summary judgment motion, that the “adverse employment action
  [was] drafting the ‘diary’ about the Plaintiff” that documented her work
  performance. (Pltf.’s Opp’n. ECF No. 132 at 14.) As a procedural matter,
  this argument is not properly before the Court. Gilmour v. Gates, McDonald
  & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (“A plaintiff may not amend
  her complaint through argument in a brief opposing summary
  judgment.”). As a substantive matter, a diary that merely documents the
  Plaintiff’s own failures does not constitute adverse employment action.
  Wallace v. Georgia Dep't of Transp., 212 F. App'x 799, 801 (11th Cir. 2006)
  (holding that plaintiff failed show an “adverse employment action” as a
  “written reprimand” was not “a serious and material change in the terms,
  conditions, or privileges of employment”) (emphasis in original).
  Accordingly, the “adverse employment action” for purposes of this motion
  is the October 1, 2018 termination.
              2) The Plaintiff Failed to Show a “Causal Connection”
                 Between the Protected Activity and the Adverse Action.

          The parties disagree as to the “causal connection” between the
  established protected activity and the adverse action. In the Eleventh
  Circuit, the “causal connection” between protected activity and the adverse
  action may be shown where the Plaintiff “provides sufficient evidence that
  the decision-maker became aware of the protected conduct, and that there
  was a close temporal proximity between this awareness and the adverse .
  . . action.” Shotz v. City of Plantation, 344 F.3d 1161, 1180 n.30 (11th Cir.
Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 8 of 9



  2003) (citation omitted). Thus, the threshold factual question is whether
  “the decision-maker, Ms. Martinez[],” was aware of the protected conduct
  before deciding to take the adverse action. (ECF No. 132 at 15.) It stands
  to reason that “[a] decision maker cannot have been motivated to retaliate
  by something unknown to [her].” Brungart v. BellSouth Telecomms., Inc.,
  231 F.3d 791, 799 (11th Cir. 2000). The Plaintiff has failed to show the
  requisite “causal connection.”
         Although the second amended complaint alleges that “Ms. Gray
  promptly reported the [September 7, 2018] question of unpaid overtime to
  the supervisor, Ms. Martinez on or about September 10, 2018” (ECF No.
  53 at ¶ 20), the Plaintiff has not come forward with evidence to
  substantiate that allegation. Indeed, when asked during her deposition,
  “Do you know if Ms. Gray spoke to [Ms. Martinez] at any point in time
  during that week [of September 7, 2018] about unpaid overtime,” the
  Plaintiff responded, “I don’t remember.” (Oulia Dep., 185:12-14, ECF No.
  127-2 at 13.) When Ms. Martinez was asked during her deposition, “Do
  you recall speaking to Ms. Gray about [the Plaintiff]’s request as to
  overtime,” Ms. Martinez responded, “That conversation never happened
  between me and Ms. Gray.” (Martinez Dep. 44:3-6; ECF No. 127-11 at 3.)
  Ms. Martinez further testified that she “was never made aware” that the
  Plaintiff asked Ms. Gray why Mr. Huang was entitled to overtime while the
  Plaintiff was not. (Id. at 44:7-11.) The Plaintiff’s inability to muster
  evidence establishing that Ms. Martinez, who the Plaintiff describes as the
  “decision-maker” (ECF No. 132 at 15), is fatal to her attempted prima facie
  retaliation claim. See Shotz, 344 F.3d at 1180 n.30; Farrow v. West, 320
  F.2d 1235, 1248-49 (11th Cir. 2003) (affirming summary judgment on
  retaliation claim where plaintiff presented no facts to dispute decision-
  maker affidavit testifying to having no knowledge of protected activity).
              3) The Plaintiff Failed to Show the Defendant’s Reasons
                 for the Adverse Action Were Pretextual.

         Even assuming the Plaintiff established a prima facie case of
  retaliation, which she did not, the Defendant met its burden of proffering
  a legitimate reason for the adverse action. Hornsby-Culpepper, 906 F.3d at
  1314 (“Once the plaintiff establishes a prima facie case of retaliation, the
  burden shifts to the employer to proffer a legitimate reason for the adverse
  action.”) (citation omitted). The Defendant has shown that the Plaintiff was
  terminated for poor job performance. For example, “[t]he Plaintiff did
  acknowledge that she made certain mistakes based on her own mistyping.”
  (ECF No. 127 at ¶ 23.) The Court does not credit the Plaintiff’s claim, raised
Case 1:18-cv-25110-RNS Document 140 Entered on FLSD Docket 04/30/2020 Page 9 of 9



  only in opposition to the motion for summary judgment, that “there were
  [sic] no acknowledgement of mistyping.” (ECF No. 131 at ¶ 23.) When
  asked about her mistakes, the Plaintiff testified under oath during her
  deposition that there were “two mistakes due to my own mistyping.” (Oulia
  Dep. 152:7-9, ECF No. 127-2 at 8.) The Plaintiff’s claim is made even
  weaker by the fact that the Plaintiff’s termination was in motion prior to
  the alleged protected activity. See Arnold v. Tuskegee Univ., 212 F. App’x
  803, 911 (affirming summary judgment where plaintiff had history of
  performance issues prior to protected activity). The record shows that the
  Plaintiff had performance issues as early as June 25, 2018, when Ms.
  Martinez sent an e-mail to the Plaintiff following up on eight contracts that
  were not timely reviewed. (ECF No. 127-5 at 28-29; see also id. at 66
  (7/16/2018 e-mail from Ms. Martinez to Plaintiff (“[F]or the last two weeks
  you have not provided me with the requested Friday weekly recap.”).)
         In the face of the Defendant’s legitimate reasons for the adverse
  action, the Plaintiff has failed to meet her burden to “establish that the
  proffered reason was pretextual.” Hornsby-Culpepper v. Ware, 906 F.3d
  1302, 1314 (11th Cir. 2018). Moreover, “[a] reason is not pretext for
  discrimination unless it is shown both that the reason was false, and that
  discrimination was the real reason.” Brooks v. Cty. Comm'n of Jefferson
  Cty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006) (citation omitted)
  (emphasis in original). Simply put, there is no evidence in the record
  rebutting the Defendant’s reasons for firing the Plaintiff. The Plaintiff has
  completely admitted to the truth of at least some of the Defendant’s
  proffered reasons, as discussed above, and the Plaintiff has not shown that
  the real reason she was fired is because of her gender or her gender-related
  overtime inquiry.
  4.    Conclusion
         Based on the foregoing, the Court grants the Defendant’s motion (ECF No.
  128). The Court directs the Clerk to close this matter and remove this case from
  the trial calendar. Any pending motions in this case are denied as moot.
        Done and ordered at Miami, Florida, on April 30, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
